DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 1/28/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1 and 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seok-Hwan (KR 101204499 B1) provided by the applicant on the IDS filed 8/26/2020. For purposes of citations, see machine translation mailed with the non-final rejection on 10/28/2021 in view of Cella (US 2019/0171187).
Regarding Claim 1: Seok-Hwan discloses a facility failure prediction system comprising: 
a detection sensor positioned adjacent to a facility and configured to collect an acoustic signal from sound generated when the facility operates (Seok-Hwan ref 11, paragraphs 0044-0046); 
a sampling data extractor configured to sample the acoustic signal, to cancel noise, and to extract sampling data (Seok-Hwan ref 21, paragraphs 0059, 0060, 00048); 

an abnormal signal analyzer configured to analyze the sampling data corresponding to abnormal signal labeling information determined as an abnormal signal among the plurality of labeling information and to generate abnormal signal analysis information (Seok-Hwan paragraph 0060, 0066); and 
a pattern analyzer configured to analyze a pattern of normal signal labeling information determined as the normal signal among the plurality of labeling information and the abnormal signal analysis information and to provide failure prediction information for the facility (Seok-Hwan ref 22, paragraphs 0066) .
Seok-Hwan does not explicitly disclose the signal discriminator applies a K-mean algorithm to determine whether the sampling data is a normal signal or an abnormal signal, or that the pattern analyzer performs pattern analysis using at least one of a recurrent neural network and long-short term memories (LSTM) as a learning model.
Cella discloses a data collection system in an industrial environment includes a data collector in communication with a number of input channels for acquiring collected data (Cella abstract). This system performs ultrasonic monitoring (Cella paragraphs 0008, 0155, 0271-0273) and utilizes pattern recognition and analysis (Cella paragraphs 0009-0010, 0043, 00233, 0273) for fault/failure diagnosis (Cella paragraphs 0036, 0136, 0157, 0168, 0233, 0392). In order to do this a K-means pattern recognition is utilized (Cella paragraph 0234-0235) as well as the used of RNN and LSTM organization in neural network organization and learning (Cella paragraph 0834).
It would have been obvious to one of ordinary skill in the art at the time of filing to include LSTM/RNN and K-means techniques, such as those disclosed in Cella, in the invention of Seok-Hwan in order to utilize collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (Cella paragraph 0004).
Regarding Claim 2:  Seok-Hwan and Cella disclose the limitations of claim 1 as described above. Seok-Hwan also discloses a database (DB) unit including a sampling data DB configured to store the sampling data; and a detected signal information DB configured to store labeling information in which the sampling data is determined as a normal signal or an abnormal signal (Seok-Hwan ref 24, 51 and 52, paragraphs 0060, 0066).
Regarding Claim 3:  Seok-Hwan and Cella disclose the limitations of claim 2 as described above. Seok-Hwan also discloses the signal discriminator, the abnormal signal analyzer, and the pattern analyzer are provided in one server (Seok-Hwan ref 20, paragraph 0042, 0059, 0061).
Regarding Claim 4:  Seok-Hwan and Cella disclose the limitations of claim 3 as described above. Seok-Hwan also discloses the sampling data input to the signal discriminator is information subdivided based on a predetermined time (Seok-Hwan paragraph 0062 where any FFT is in a predetermined time).
Regarding Claim 5:  Seok-Hwan and Cella disclose the limitations of claim 3 as described above. Seok-Hwan also discloses the abnormal signal analysis information output from the abnormal signal analyzer comprises values obtained by analyzing a kind and level of an abnormality type for sampling data corresponding to the abnormal signal labeling information (Seok-Hwan paragraph 0066 where diagnosis occurs).
Regarding Claim 6:  Seok-Hwan and Cella disclose the limitations of claim 3 as described above. Seok-Hwan also discloses the pattern analyzer receives the normal signal labeling information from the detected signal information DB, receives the abnormal signal analysis information from the abnormal signal analyzer, and analyzes a pattern of the information (Seok-Hwan paragraphs 0060, 0066).
Regarding Claim 7:  Seok-Hwan and Cella disclose the limitations of claim 3 as described above. Seok-Hwan also discloses the pattern analyzer analyzes the pattern by arranging the normal signal labeling information and the abnormal signal analysis information in a time-series manner in a time- ordered sequence (Seok-Hwan paragraph 0062 where any FFT requires a time ordered sequence)
Regarding Claim 8:  Seok-Hwan and Cella disclose the limitations of claim 1 as described above. Seok-Hwan also discloses the detection sensor is spaced apart from the facility (Seok-Hwan paragraph 0038).
Regarding Claim 9:  Seok-Hwan and Cella disclose the limitations of claim 1 as described above. Seok-Hwan also discloses the detection sensor converts the collected acoustic signal into a digital signal, and a sampling rate for converting the acoustic signal into the digital signal is higher than 35 kHz (Seok-Hwan paragraph 0115).
Regarding Claim 10:  Seok-Hwan and Cella disclose the limitations of claim 9 as described above. Seok-Hwan also discloses the sampling rate is 35 kHz to 300 kHz (Seok-Hwan paragraph 0115).
Regarding Claim 11:  Seok-Hwan and Cella disclose the limitations of claim 3 as described above. Seok-Hwan also discloses either the detection sensor or the server filters an ultrasonic band signal from the collected acoustic signal (Seok-Hwan paragraph 0063-0065).
Regarding Claim 12:  Seok-Hwan and Cella disclose the limitations of claim 11 as described above. Seok-Hwan also discloses either the detection sensor or the server extracts the sampling data by canceling noise from the extracted ultrasonic band signal (Seok-Hwan paragraph 0046, 0044, 0048).
Regarding Claim 13:  Seok-Hwan discloses the limitations of claim 3 as described above. Seok-Hwan also discloses a facility failure prediction method comprising: 
a sampling data extraction operation of sampling an acoustic signal generated in a facility and canceling noise to extract sampling data (Seok-Hwan ref 11, paragraphs 0044-0046 ref 21, paragraphs 0059, 0060, 00048); 
a signal determination operation of determining whether the sampling data is a normal signal or an abnormal signal and generating and storing labeling information (Seok-Hwan paragraph 0060); 

a pattern analysis operation of analyzing a pattern of a facility failure from the normal signal labeling information determined as the normal signal among the plurality of labeling information and the abnormal signal analysis information (Seok-Hwan ref 22, paragraphs 0066).
Seok-Hwan does not explicitly disclose the signal discriminator applies a K-mean algorithm to determine whether the sampling data is a normal signal or an abnormal signal, or that the pattern analyzer performs pattern analysis using at least one of a recurrent neural network and long-short term memories (LSTM) as a learning model.
Cella discloses a data collection system in an industrial environment includes a data collector in communication with a number of input channels for acquiring collected data (Cella abstract). This system performs ultrasonic monitoring (Cella paragraphs 0008, 0155, 0271-0273) and utilizes pattern recognition and analysis (Cella paragraphs 0009-0010, 0043, 00233, 0273) for fault/failure diagnosis (Cella paragraphs 0036, 0136, 0157, 0168, 0233, 0392). In order to do this a K-means pattern recognition is utilized (Cella paragraph 0234-0235) as well as the used of RNN and LSTM organization in neural network organization and learning (Cella paragraph 0834).
It would have been obvious to one of ordinary skill in the art at the time of filing to include LSTM/RNN and K-means techniques, such as those disclosed in Cella, in the invention of Seok-Hwan in order to utilize collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (Cella paragraph 0004).
Regarding Claim 14:  Seok-Hwan and Cella disclose the limitations of claim 13 as described above. Seok-Hwan also discloses the signal determination operation, sampling data subdivided based on a predetermined time is used (Seok-Hwan paragraph 0062 where any FFT is in a predetermined time
Regarding Claim 15:  Seok-Hwan and Cella disclose the limitations of claim 13 as described above. Seok-Hwan also discloses the abnormal signal analysis information comprises values obtained by analyzing a kind and level of an abnormality type for sampling data corresponding to the abnormal signal labeling information (Seok-Hwan paragraph 0066 where diagnosis occurs).
Regarding Claim 16:  Seok-Hwan and Cella disclose the limitations of claim 13 as described above. Seok-Hwan also discloses the pattern analysis operation, the pattern is analyzed by arranging the normal signal labeling information and the abnormal signal analysis information in a time-series manner in time-ordered sequence (Seok-Hwan paragraph 0062 where any FFT requires a time ordered sequence).
Regarding Claim 17:  Seok-Hwan and Cella disclose the limitations of claim 13 as described above. Seok-Hwan also discloses: a sound wave collection operation of collecting an acoustic signal from sound generated when the facility operates (Seok-Hwan ref 11, paragraphs 0044-0046), before the signal determination operation; converting the acoustic signal into a digital signal (Seok-Hwan paragraph 0039); and an ultrasonic band filtering operation of filtering the collected acoustic signal to extract an ultrasonic band signal (Seok-Hwan paragraph 0039, 0044).
Regarding Claim 18:  Seok-Hwan and Cella disclose the limitations of claim 17 as described above. Seok-Hwan also discloses in converting the acoustic signal into the digital signal, a sampling rate for converting the acoustic signal into the digital signal is higher than 35 kHz (Seok-Hwan paragraph 0115).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically due to Applicant’s amendment a new 103 rejection has been provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896